FILED
                           NOT FOR PUBLICATION
                                                                               AUG 6 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


THOMAS G. LANDRETH,                              No.   20-35683

              Plaintiff-Appellant,               D.C. No. 3:20-cv-05333-RBL

 v.
                                                 MEMORANDUM*
UNITED STATES OF AMERICA; et al.,

              Defendants-Appellees.


                   Appeal from the United States District Court
                     for the Western District of Washington
                   Ronald B. Leighton, District Judge, Presiding

                            Submitted August 4, 2021**
                             San Francisco, California

Before: THOMAS, Chief Judge, and HAWKINS and McKEOWN, Circuit Judges.

      Plaintiff Thomas Landreth appeals the district court’s dismissal of his action

against Quinault Indian Nation (QIN) and the United States regarding ownership of




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Lake Quinault on jurisdictional and sovereign immunity grounds.1 We review

such a dismissal de novo, Clinton v. Babbitt, 180 F.3d 1081, 1086 (9th Cir. 1999),

and we affirm. Because the parties are familiar with the history of this case, we

need not recount it here.

                                           I

      The district court properly dismissed Landreth’s claims against the United

States because they did not fall under any congressional waiver of the United

States’ sovereign immunity. See Roberts v. United States, 498 F.2d 520, 525 (9th

Cir. 1974), cert. denied, 419 U.S. 1070 (1974).

      Landreth’s quiet title claim falls outside the scope of the Quiet Title Act’s

(QTA) immunity waiver because it concerns Indian trust land. See Alaska Dep’t of

Nat. Res. v. United States, 816 F.3d 580, 585 (9th Cir. 2016) (“The Indian lands

exception applies if the federal government has a ‘colorable claim’ that the lands in

question are trust or restricted Indian lands.”); Quinaielt Tribe of Indians v. United

States, 102 Ct. Cl. 822, 832–35 (1945) (finding that Lake Quinault is within QIN’s

reservation). The district court also correctly reasoned that QTA’s twelve-year

statute of limitations had elapsed before Landreth filed suit, because QIN’s


      1
        Landreth’s motion to file a replacement reply brief and his motion to attach
additional documents to that brief are granted. Landreth’s remaining pending
motions are denied as unnecessary.
                                           2
repeated closure of the lake in the 20th century should have put Landreth’s

predecessor on notice of the United States’ claim to the lake.2 28 U.S.C. §

2409a(g).

      The district court correctly determined that it lacked jurisdiction over

Landreth’s tort claims against the United States because Landreth did not

administratively exhaust the claims, as required under the Federal Tort Claims Act

(FTCA). See 28 U.S.C. § 2675; Brady v. United States, 211 F.3d 499, 502 (9th Cir.

2000).

      Likewise, the United States Court of Federal Claims has exclusive

jurisdiction over Landreth’s non-tort claims for money damages because he

requested an award of over $10,000.3 See 28 U.S.C. § 1491; 28 U.S.C. §

1346(a)(2); Munns v. Kerry, 782 F.3d 402, 413–14 (9th Cir. 2015).

      Landreth has not articulated any other cognizable claims against the United

States with sufficient clarity to provide notice to the defendant of their nature or



      2
         We decline to consider Landreth’s argument, raised for the first time on
appeal, that this case is a dispute over federal reserved water rights covered by the
immunity waiver contained in the McCarren Amendment. See El Paso City v. Am.
W. Airlines, Inc. (In re Am. W. Airlines, Inc.), 217 F.3d 1161, 1165 (9th Cir. 2000).
      3
        We decline to consider Landreth’s argument, raised for the first time on
appeal, that the depredations clause of the Treaty of Olympia allows the district
court to exceed the $10,000 cap. See El Paso City, 217 F.3d at 1165.
                                           3
permit adjudication.4 The district court therefore properly dismissed Landreth’s

action against the United States.

                                         II

      The district court correctly dismissed Landreth’s claims against QIN on

sovereign immunity grounds. Federally recognized tribes such as QIN are immune

from suit absent an explicit waiver or congressional abrogation, neither of which is

present in this case.5 Santa Clara Pueblo v. Martinez, 436 U.S. 49, 58 (1978).

      AFFIRMED.




      4
        We decline to consider Landreth’s argument invoking the judicial review
provisions of the Administrative Procedure Act (APA) for the first time on appeal.
See El Paso City, 217 F.3d at 1165.
      5
        We decline to consider Landreth’s argument, raised for the first time on
appeal, that QIN’s waiver of immunity as part of a statutorily required insurance
contract applies to his claims.
                                          4